 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    ARTHUR HARRIS,                                No. 2:18-cv-02754-MCE-KJN
12                     Plaintiff,
13          v.                                      ORDER
14    XAVIER BECERRA, et al.,
15                     Defendants.
16

17         Plaintiff Arthur Harris (“Plaintiff”), proceeding without counsel, filed a motion to

18   proceed in forma pauperis (“IFP Motion”). ECF No. 5. On January 10, 2019, the

19   Magistrate Judge denied Plaintiff’s IFP Motion. ECF No. 7. On March 22, 2019, this

20   Court dismissed the case for failure to pay the filing fee, and judgment was entered that

21   same day. ECF Nos. 19, 20. On October 24, 2019, the United States Court of Appeals

22   for the Ninth Circuit (“USCA”) vacated this Court’s judgment and remanded the case for

23   further proceedings on grounds that the Magistrate Judge lacked authority to deny

24   Plaintiff’s IFP Motion. ECF No. 23.

25         On November 5, 2019, this Court issued an Order denying Plaintiff’s IFP Motion

26   and dismissed the case, and judgment was entered the same day. ECF Nos. 24, 25.

27   On November 12, 2019, Plaintiff filed his Notice of Appeal. ECF No. 26. On November

28   15, 2019, the USCA issued its formal mandate pursuant to Federal Rule of Appellate
                                                   1
 1   Procedure 41(a). ECF No. 28. Because it was issued prematurely, the Court finds that
 2   it is appropriate to vacate the November 5, 2019, order and Plaintiff’s November 12
 3   Notice of Appeal, and now makes a timely determination on Plaintiff’s IFP Motion.
 4          For the reasons stated in the Magistrate Judge’s order (see ECF No. 7), Plaintiff’s
 5   IFP Motion, ECF No. 5, is DENIED. This case is DISMISSED without prejudice, and the
 6   Clerk of the Court is directed to close the case.
 7          IT IS SO ORDERED.
 8   Dated: November 20, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
